                                  1                               UNITED STATES DISTRICT COURT
                                  2                              CENTRAL DISTRICT OF CALIFORNIA        JS-6
                                  3
                                  4
                                                                                                   MAR 8, 2019
                                  5      Javahn L. Johnson, Monique B.                                BH
                                  6         Johnson,
                                  7                       Plaintiffs,          LACV 18-09140-VAP (JEMx)
                                  8                        v.                               JUDGMENT
                                  9      Quality Loan Service Corporation,
                                 10         et al.,
Central District of California
United States District Court




                                 11                       Defendants.
                                 12
                                 13
                                         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                 14
                                 15
                                           Pursuant to the Order Granting Defendants’ Motion to Dismiss the
                                 16
                                      First Amended Complaint, IT IS ORDERED AND ADJUDGED that Plaintiff’s
                                 17
                                      complaint is DISMISSED WITH PREJUDICE. The Court orders that such
                                 18
                                      judgment be entered.
                                 19
                                 20
                                 21      IT IS SO ORDERED.
                                 22
                                 23      Dated:       3/8/19
                                 24                                                   Virginia A. Phillips
                                                                               Chief United States District Judge
                                 25
                                 26

                                                                           1
